DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 
Restriction is required under 35 U.S.C. §121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 16-17, drawn to a chemical compound of Formula I, classified in at least C07D 401/02 depending upon the radicals. 
Group II, claims 12-13, drawn to a method of treating a neurological disease using a chemical compound of Formula I, classified in at least A61K 31/44 depending upon the radicals. 
Group III, claims 14, drawn to a method of treating tauopathy using a chemical compound of Formula I, classified in at least A61K 31/44 depending upon the radicals. 
Group IV, claims 15, drawn to a method of inhibiting a glycosidase comprising administering a therapeutically effective amount of a chemical compound of Formula I, classified in at least A61K 31/44 depending upon the radicals. 

The groups of inventions listed above do not relate to a single general 
Where a single claim defines alternatives of a Markush group, the requirement of a  technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar  nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity;   AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The chemical compounds of Formula (I) are not regarded as being of similar nature because of the numerous substitutable structural cores encompassed by this structure. Specifically, each of A, W1, W2, W3, W4, W5, L,  Q, and Rx can vary and form varying cyclic moieties. The common core structure is as follows:  

    PNG
    media_image1.png
    153
    146
    media_image1.png
    Greyscale
.
It is noted that the International Searching Authority found the claims to be anticipated by WO 2007/146122.  Therefore, Formula I cannot serve as a special technical feature to confer Unity of Invention.  Formula I is not novel. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the subgenera that are characterized by particular values for the many options for substitutable cyclic moieties.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1- 9 and 11-17 are generic.
The examiner has required restriction between product claims and process claims. If applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims shall be considered for rejoinder. In order for a nonelected process invention to be rejoined, all claims directed to that process invention must include all the limitations of an allowable product claim.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, 102, 103, and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in loss of right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Mr. Thomas Paxton on May 14, 2021 and August 6, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 16-17.  At page 37, the compound of Example 30 is the preferred species.  The compound is depicted as follows: 

    PNG
    media_image2.png
    206
    451
    media_image2.png
    Greyscale
.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-11 and 16-17 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1-11 and 16-17 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush groups are A, W1, W2, W3, W4, W5, L, Q, and Rx.
The elected species is allowable.  The search has been extended. 
The examined subject matter is as follows:
A compound of formula I where A is 
    PNG
    media_image3.png
    101
    172
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    103
    149
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    128
    199
    media_image5.png
    Greyscale
; W1 and W2 are CH; W3 is CH; W4 is C or N; W5 is CH; W6 is C or N; L is a direct bond; Q is a direct bond or Q(RX)u , Q is 
    PNG
    media_image6.png
    137
    142
    media_image6.png
    Greyscale
, Z4 is N, Z5 is NR8, R8 is H; Rx is H and u is 1; R2 is cyclobutyl; RX is H which may be replaced by O or Cyc, Cyc is cyclobutyl and u is 1.  The radicals not defined herein are defined according to claim 1.  To overcome this rejection, it is suggested that the claims to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 is rejected due to claiming a “prodrug” of a compound of Formula (I).   The instant specification defines prodrug at page 14, as a compound of Formula I that has been modified by means of, for example, alkyl or acyl groups, sugars or oligopeptides and which are rapidly cleaved in the organism to form the effective compounds according to the invention. A prodrug may be converted into the parent drug by various mechanisms. According to Wikipedia, prodrugs can be classified into two types based on their sites of conversion into the final active drug form: Type I, those that are converted intracellularly (e.g., anti-viral nucleoside analogs, lipid-lowering statins, antibody-directed/gene-directed enzyme prodrugs [ADEP/GDEP] for chemotherapy), and Type II, those that are converted extracellularly, especially in digestive fluids or the systemic circulation (e.g., etoposide phosphate, valganciclovir, fosamprenavir). Both types can be further categorized into subtype A or B, based on additional criteria. Those for the Type IA and IB are whether or not the cellular converting location is the site of therapeutic action. For the Type IIA and IIB, they are categorized depending on whether the conversion occurs in the gastrointestinal (GI) fluids or systemic circulation.  At page 2, see Wu et al (Reference U, cited by the Examiner).  The scope of prodrug thereof is beyond the examples described in the instant specification.  Therefore, such “prodrug” of the Formula (I) is not described in the specification to reasonably convey one skilled in the art, and fails to comply with the written description requirement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Neurogen Corporation [WO 2007/146122 (Reference 2, cited by Applicants)].
           The instantly claimed compounds are taught.    At page 12, lines 13-14, see the generic formula (I).  The chemical compound is depicted as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
The chemical compounds are H3 receptor modulators that may be used in a
variety of contexts, including in the therapeutic treatment of human and animal patients.
	For example, representative compounds are listed below:  At page 75, see Example 108.  The compound is depicted below:

    PNG
    media_image8.png
    432
    490
    media_image8.png
    Greyscale
.

The claims are fully met when R is alkyl; A is 
    PNG
    media_image3.png
    101
    172
    media_image3.png
    Greyscale
 substituted by H; W1 and W2 are CH; W3 is CH; W4 is N; W5 is CH; W6 is N; L is a direct bond; Q is Q(RX)u , Q is 
    PNG
    media_image6.png
    137
    142
    media_image6.png
    Greyscale
, Z4 is N, Z5 is NR8, R8 is H; Rx is H and u is 1; R2 is cyclobutyl; RX is H which may be replaced by Cyc, Cyc is cyclobutyl and u is 1.
	At page 76, see Example 109.  The compound is depicted below:

 
    PNG
    media_image9.png
    407
    444
    media_image9.png
    Greyscale
.
The claims are fully met when R is alkyl; A is 
    PNG
    media_image3.png
    101
    172
    media_image3.png
    Greyscale
 substituted by H; W1 and W2 are CH; W3 is CH; W4 is N; W5 is CH; W6 is N; L is a direct bond; Q is Q(RX)u , Q is 
    PNG
    media_image6.png
    137
    142
    media_image6.png
    Greyscale
, Z4 is N, Z5 is NR8, R8 is H; Rx is H and u is 1; R2 is cyclobutyl; RX is H which may be replaced by Cyc, Cyc is cyclobutyl and u is 1.
	At page 81, see Example 129.  The compound is depicted below:
  
    PNG
    media_image10.png
    383
    513
    media_image10.png
    Greyscale
.

	The claims are fully met when R is alkyl; A is 
    PNG
    media_image5.png
    128
    199
    media_image5.png
    Greyscale
 substituted by H; W1 and W2 are CH; W3 is CH; W4 is N; W5 is CH; W6 is N; L is a direct bond; Q is Q(RX)u , Q is 
    PNG
    media_image6.png
    137
    142
    media_image6.png
    Greyscale
, Z4 is N, Z5 is NR8, R8 is H; Rx is H and u is 1; R2 is cyclobutyl; RX is H which may be replaced by Cyc, Cyc is cyclobutyl and u is 1.
	At page 81, see Example 130.  The compound is depicted below:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	The claims are fully met when R is alkyl; A is 
    PNG
    media_image3.png
    101
    172
    media_image3.png
    Greyscale
 substituted by H; W1 and W2 are CH; W3 is CH; W4 is N; W5 is CH; W6 is N; L is a direct bond; Q is Q(RX)u , Q is 
    PNG
    media_image6.png
    137
    142
    media_image6.png
    Greyscale
, Z4 is N, Z5 is NR8, R8 is H; Rx is H and u is 1; R2 is cyclobutyl; RX is H which may be replaced by Cyc, Cyc is cyclobutyl and u is 1.
The Information Disclosure Statement filed May 20, 2020 has been considered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                            
                                                                                       /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                                                                                                                      

Znd
08.07.2021